Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1439
                     Lower Tribunal No. 20-21607 SP
                          ________________


                  Innova Investment Group, LLC,
                                  Appellant,

                                      vs.

                             Jennifer Rolle,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

     Matthew Estevez, P.A., and Matthew Estevez, for appellant.

     Max A. Goldfarb, for appellee.


Before LOGUE, MILLER and BOKOR, JJ.

     PER CURIAM.
      Appellant Innova Investment Group, LLC, appeals the dismissal of its

complaint against Jennifer Rolle. At the time of the dismissal, Innova had a

pending motion to amend, which would have been the first amendment.

The order on appeal, although entered without prejudice by noting that

“plaintiff may file a landlord-tenant case,” improperly denied the motion to

amend and dismissed the cause. See If Six Were Nine, LLC v. Lincoln

Road III, LLC, 242 So. 3d 1187, 1188 (Fla. 3d DCA 2018) (explaining

circumstances in which amendment should be permitted); see also Fla. R.

Civ. P. 1.190(a) (“[a] party may amend a pleading once as a matter of

course at any time before a responsive pleading is served”). Accordingly,

we vacate the order on appeal and reverse and remand for the trial court to

permit the filing of the amended complaint, which may be conditioned upon

the payment of any additional filing fees resulting from the transfer from

small claims to county court jurisdiction.

      Reversed and remanded.




                                       2